COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP
Jeffrey W. Herrmann, Esq.
Alex A. Pisarevsky, Esq.
Park 80 West - Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel: (201)845-9600
jwh@njlawfirm.com
Attorneys for Debtor

                      UNITED STATE BANKRUPTCY COURT
                      FOR THE DISTRICT OF NEW JERSEY

IN RE:                        X                Honorable Vincent F. Papalia
                              :                Chapter 11
                              :                Case No. 20-12093
MONSEY ONE INC.,              :
                              :
                              :                APPLICATION APPROVING
                    Debtor.   :                CONSENT ORDER
______________________________:

         I, Jeffrey W. Herrmann, Esq., hereby deposes and says:

         1.    I am a member of the firm Cohn Lifland Pearlman Herrmann & Knopf

               LLP, attorneys for debtor Monsey One Inc.

         2.    Counsel for debtor and Creditor, Clifton Boulevard Property Inc.

               (“Creditor”) have reached an agreement under which Creditor unsecured

               claim no. 16-1 is reduced to $15,000.00 and Creditor shall vote its reduced

               claim in favor of the Plan.

         3.    All parties agree that it is in the best interest of the parties that the Consent

               Order be approved.
      4.    I certify that the foregoing is true to the best of my knowledge and belief

            and am aware that if anything herein is willfully false, I am subject to

            punishment.

                                           COHN LIFLAND PEARLMAN
                                           HERRMANN & KNOPF LLP
                                           Attorneys for Debtor/Defendant

                                           By:    /s/Jeffrey W. Herrmann
DATED: January 15, 2021                           Jeffrey W. Herrmann, Esq.
                                                  A Member of the Firm
